Citation Nr: 0432671	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, for a disability involving the neck and 
left upper extremity as a result of VA treatment performed in 
April 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to 
September 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In February 2003, the Board issued a decision denying the 
claim.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2004 the Secretary and Appellant filed a joint Motion 
for Remand.  The basis for the motion was that the Board 
decision contained inadequate reasons and bases.  In an order 
dated March 8, 2004 the Court granted the joint Motion for 
Remand, and vacated and remanded this matter back to the 
Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative of the further action required.


REMAND

The veteran underwent right carotid endarterectomy on April 
24, 1996, at a VA Medical Center.  Following surgery, he 
complained of left arm numbness, which resolved after a day.  
He later complained of left shoulder, left arm, and left hand 
pain, numbness, and/or weakness at various times.  VA 
examinations have been inconsistent with respect to 
neuropathy.  

An October 2001 VA treatment report notes that a brain MRI 
revealed signs of multiple small strokes.  The physician 
noted that the veteran's symptoms might be reasonably related 
cerebral pain syndrome that was related to cerebrovascular 
accident (CVA) that may have occurred in the perioperative 
period.  The physician felt that the condition did not appear 
to have any hope of resolution.  

During an April 2002 VA compensation and pension examination, 
the veteran again reported chronic, intermitted left arm pain 
and chronic neck pain.  The physician found the left arm to 
be completely normal.  All X-rays were negative, except for 
the left wrist and thumb.  X-rays showed an entirely normal 
cervical spine.  The physician did not address CVA that might 
have occurred in the perioperative period.  

In the March 2004 Joint Motion for Remand, the parties 
pointed out that the October 2001 VA physician who opined 
that the painful left arm and neck condition did not appear 
to have any hope of resolution appears to have been 
controverted by the April 2002 VA examiner who found no 
abnormality.  The Court remanded the case to the Board for an 
adequate statement of reasons and bases.  

Prior to readjudication, it would be helpful if additional 
medical information were obtained.  The Board is also of the 
opinion that a specialized examination is warranted.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to the 
disabilities in issue covering the period 
from October 20, 2001 to the present. 

2.  The RO should request the VA medical 
facility in Lexington, Kentucky to 
furnish copies of all medical records 
covering treatment from July 1997 to 
October 20, 2001 and from October 20, 
2001 to the present.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should schedule the 
veteran for an examination by a board of 
examiners consisting of a neurologist and 
vascular specialists to determine the 
nature and etiology of any disabilities 
involving the cervical spine and left 
upper extremity and hand, the residuals 
of cerebral vascular accidents.  The 
examiners should review the claims file 
and note that review in the report.  
Please direct the examiners' attention to 
the October 19, 2001, VA outpatient 
report and the January 1998 examination 
and April 2002 VA examination and 
addendum.  In addition to an 
electromyogram and nerve conduction 
studies, any specialized examinations or 
tests deemed necessary should be 
performed.  Following the examination the 
examiners are requested to correlate 
their findings and render opinions 
concerning the following: is requested to 
render opinions concerning the following: 
for penetrating gastric ulcer on 
September 9 and September 20 to October 
22, 1991.

a)  Whether it is as likely as not that 
the veteran developed additional 
disability, currently claimed as 
disabilities involving the spine and left 
upper extremity, and cerebral vascular 
accidents, as a result of treatment 
rendered at the VA medical facility in 
Dallas during the period from April 22 to 
April 25, 1996, which included a right 
carotid endarterectomy?

b)  If additional disability(ies) are 
found, said disability(ies) should be 
identified and the examiners should 
furnish an opinion as to whether such 
additional disability(ies) is: (1) 
causally related to the VA treatment; (2) 
merely coincidental with that treatment; 
(3) is a continuance or natural progress 
of the condition for which the veteran 
underwent treatment; or, (4) is the 
certain or near certain result of the 
treatment.  The examiners should be 
informed that negligence is not a 
consideration in this case.  The 
specialists should provide complete 
rationale for all conclusions reached.

4.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claim.  If the benefit 
sought is not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be furnished to the veteran and to 
his representative.  They should be 
afforded an opportunity to respond to the 
SSOC before the claims folder is returned 
to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


